            Case 1:18-cv-02233-CM Document 28 Filed 12/17/18 Page 1 of 1

                                                                         US:CC SDf,Y
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
Hermenejildo Tepi,
                                   Plaintiff(s ),
                                                                                 l 8-CV-2233 (CM)
                 -v-
                                                                              ORDER OF DISMISSAL
The City Bakery, LLC,
                                   Defendant( s).



                                                                   X


COLLEEN McMAHON, Chief United States District Judge:

        The Court having been advised (Docket No. 27) that all claims asserted herein have been
settled in principle, it is ORDERED that the above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the right to reopen the action within thirty
days of the date of this Order if the settlement is not consummated.

        To be clear, any application to reopen must be filed within thirty (30) days of this
Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if
the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same thirty-day
period to be "so ordered" by the Court. Per Paragraph 4(B) of the Court's Individual Rules and
Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.


                                                                        SO ORDERED:

                                                                    /[14,,_)L kci_
                                                                        Chief Judge Colleen McMahon



Dated: December 17, 2018
       New York, New York
